Citation Nr: 0507944	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  00-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a surviving dependent parent of a veteran 
who served on active duty from May 1973 to September 1975.  
The veteran died in December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to service connection for the cause 
of the veteran's death and denied entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.  

In July 2003, the Board denied entitlement to service 
connection for the cause of the veteran's death and remanded 
the issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 for additional development.  As all 
requested development has been completed to the extent 
possible, the issue remaining on appeal has been 
appropriately developed for appellate review.


FINDINGS OF FACT

1.  The evidence demonstrates the appellant is a surviving 
parent of the veteran and that VA records dated in April 1992 
show she was recognized as a dependent parent.

2.  The appellant is ineligible for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.




CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the appellant was 
notified of the VCAA by correspondence dated in September 
2001.  She was provided additional notice by correspondence 
dated in March 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held, in essence, that efforts to comply with the 
VCAA duties to assist and notify are not required when the 
interpretation of a statute is dispositive of the issue on 
appeal.  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 23, 2004) (holding that VA is not required to 
meet the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As interpretation of a 
statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the appellant is not required.

VA law provides that benefits are paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
veteran's death was not caused by his or her own willful 
misconduct, and the veteran at the time of death was in 
receipt of, or for any reason was not in receipt of but would 
have been entitled to receive, compensation for a service-
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death or was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years immediately preceding death.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  The evidence includes a 
copy of a birth certificate showing the appellant was the 
veteran's mother.  VA records dated in April 1992 show she 
was recognized as a dependent parent for compensation 
purposes.  The appellant contends, in essence, that because 
she has limited income and was dependent on the veteran's 
income DIC benefits are warranted.

The Board notes that DIC benefits under the provisions of 
38 U.S.C.A. § 1318 are only available for the surviving 
spouse or dependent children of qualified veterans.  As the 
appellant was a dependent parent of the veteran she is 
ineligible for DIC payment as a member of the defined class 
of beneficiaries.  Thus, the threshold criteria for 
establishing entitlement to benefits under 38 U.S.C.A. § 1318 
are not met.  The Court has held that in cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).




ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


